DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870.
Re claims 1-3 and 14-16:
LEINICKE teaches a product package used in an instructional system with a smart device to enhance product use, comprising:
A code (16) provided on the package (10) [0020] [0021] [0024];
The smart device (24) configured to read the code and the code configured to direct the smart device to display a website [0020] [0021] [0023] [0024];

Upon determining the type of instruction, the smart device configured to present information of an education and application unique to the determined type to the user [0023]-[0026];
While not explicitly stated, the product package detailed by LEINICKE can be used to contain a wide variety of products, which could include condoms.
LEINICKE does not teach the smart device present a link on a display to be activated before a type selection section is displayed.
BOWEN teaches a smart device configured to read a code and the code configured to direct the smart device to present a link on a display of the smart device [0426]; once a user clicks the link, the smart device is directed to execute a web browser application or non-web browser application [0068] [0426]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BOWN in the package of LEINICKE such that the link is presented on a display of the smart device for a type selection section is displayed for the purpose of providing users with the ability to choose to open the link or not engage with the link at all.
Re claims 5 and 18:
LEINICKE, in view of BOWEN, teaches the package according to claim 1 and method according to claim 14, wherein the code provided by said package is a QR code [0032].
Re claims 11 and 12:
LEINICKE, in view of BOWEN, teaches the package according to claim 1, wherein education and application unique to the determined type are presented in a visual manner (i.e., text, graphics, and video) [0023].

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claims 1 and 14, and further in view of BENTE, US 2015/0220993.
Re claims 4 and 17:
LEINICKE, in view of BOWEN, teaches the package and method of claims 1 and 14, but does not teach the code is configured to direct the smart device to present a link on a display of the smart device to install an application.
BENTE teaches a mobile device (300) configured to scan a code which directs the smart device to present a link on a display of the smart device to install an application [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BENTE in the package and method of LEINICKE, in view of BOWEN, such that scanning the code directs the smart device to present a link on the display of the smart device to install an application for the purpose of product information via a dedicated application.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claim 1, and further in view of MUNARI, US 2005/0156027.
Re claim 6:
LEINICKE, in view of BOWEN, teaches the package according to claim 1, but does not teach the code provided by said packaging is a password.
MUNARI teaches a product package including an internet address and password to see a “how to perform” internet video presentation [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MUNARI in the package of LEINICKE, in view of BOWEN, such that the code provided by the package is a password for the purpose of limiting access to instructional information to users who have purchased the product (MUNARI [0026]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claim 1, and further in view of WALKER, US 2019/0332912.
Re claim 7:
LEINICKE, in view of BOWEN, teaches the package of claim 1, but does not teach the code provided by said package is created according to NFC technology.
WALKER teaches an NFC tag attached to a product package, wherein a smart device reads the NFC tag to obtain further information [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WALKER in the package of LEINICKE, in view of BOWEN, such that the code provided is an NFC tag for the purpose of providing additional wireless means of information retrieval.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claim 1, and further in view of KLINGMAN, US 2011/0150955.
Re claim 8:
LEINICKE, in view of BOWEN, teaches the package of claim 1, but does not teach the code provided by the package is created according to RFID technology.
KLINGMAN teaches a product package comprising an RFID positioned thereon, wherein a user reads the RFID to access additional product information [0149].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of KLINGMAN in the package or LEINICKE, in view of BOWEN, such that the code is an RFID for the purpose of providing additional wireless means of information retrieval.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claim 1, and further in view of FAUS, US 2015/0310753.
Re claim 9:
LEINICKE, in view of BOWEN, teaches the package of claim 1, but does not teach the type of instruction is determined randomly.
FAUS teaches an instructional system wherein instructional videos are selected at random for presentation to a user [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate random determination of instruction type in the package of LEINICKE, in view of BOWEN for the purpose of determining whether one instructional video is more effective than another (FAUS [0004]).

Claims 10, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEINICKE, US 2012/0292383 in view of BOWEN, US 2020/0159870, as applied in claims 1 and 14, and further in view of COHEN et al, US 2019/0057616.
Re claims 10, 13, 19, and 20:
LEINICKE, in view of BOWEN, teaches the package and method of claims 1 and 14, but does not specify that the education and application unique to the determined type are presented in the form of a story or animation.
COHEN teaches training modules configured to be story based [0062] and animated [0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate a story or animation for presentation of educational information for the purpose of making the educational information more enjoyable to the user (COHEN [0062]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ROBERTS, US 2013/0175335, “Use of barcode for product instruction”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.